DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over “Sample introduction in gas chromatography using a coiled wire filament” by Truong et al. (“Truong”) in view of U.S. Patent 6,132,582 issued to King et al. (“King”), U.S. Patent 8,337,950 issued to Herencia et al. (Herencia”) and U.S. Patent 7,232,688 issued to Little et al. (“Little”).

As for claim 1, Truong discloses a Solid Phase Micro-extraction (SPME) coiled wire sampler (Fig. 1) that is used to sample, transport and deliver a sample to an analyzer, said SPME coiled wire sampler comprised of:
a coiled wire (Fig. 1A; wire filament) formed along a long axis thereof and having a working end and an attaching end;
a coiled wire plunger (Fig. 1A; socket 2) coupled to the attaching end of the coiled wire and disposed to be co-axial with the long axis of the coiled wire; and
a sleeve (Fig. 1A; SPME needle 1) forming a tube and disposed around the coiled wire and the coiled wire plunger, wherein the coiled wire and the coiled wire plunger are free to move within the sleeve along a length thereof (Fig. 1 caption; page 6853).
Truong does not disclose that the coiled wire is comprised of a deactivating coating material that is disposed on the coiled wire, wherein the deactivating coating 
However, King discloses a device (pipette) comprised of stainless steel (col. 6, lines 19-20).  King discloses that the device collects a sample via capillary action (col. 6, lines 12-15).
Because Truong and King both disclose materials capable of collecting a sample via capillary action, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the Pt-Ir of Truong with the stainless steel as disclosed by King to achieve the predictable result of collecting a sample via capillary action.
Truong as modified by King does not explicitly disclose that the coiled wire is comprised of a deactivating coating material that is disposed on the coiled wire, wherein the deactivating coating material makes the coiled wire substantially inert to the sample, because Truong as modified by King does not disclose that the stainless steel is coated with Sulfinert.
However, Herencia discloses stainless steel that is coated with Sulfinert (col. 6, lines 30-34).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the stainless steel of Truong and King by including the coating of Sulfinert as disclosed by Herencia in order to protect the stainless steel by rendering the outer surface to be chemically inert.

Truong as modified by King and Herencia does not explicitly disclose that the diameter of the coiled wire is selected in such a way that a combination of surface tension and adhesive forces between the sample and the coiled wire act to propel the sample until the attaching end of the coiled wire and an amount of liquid is drawn into the coiled wire when filled.
However, Little discloses a diameter of a sample wire is selected in such a way that a combination of surface tension and adhesive forces between a sample and the sample wire act to propel the sample all the way until an end of the sample wire and an amount of liquid is drawn into the sample wire when filled (col. 9, line 54 - col. 10, line 10).  One having ordinary skill in the art would understand the correspondence between the diameter of the sample wire (i.e. the interior bore) of Little and the diameter of the coiled wire of Truong (see especially Fig. 1C of Truong), because both diameters define the space for using capillary forces to draw a sample.  Also, it has been held that  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 (II) (A).  Furthermore, it has been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the diameter of the coiled wire of Truong, King and Herencia such that a sample is propelled all the way as disclosed by Little in order to optimize size of the coiled wire so that a desired sample size can be obtained and dispensed with the coiled wire (Little: col. 9, line 54 - col. 10, line 10).

As for claim 2, Truong as modified by King, Herencia and Little discloses that the coiled wire is comprised of a metal (Truong: Fig. 1A; wire filament modified by King to be made of stainless steel; King: col. 6, lines 12-15 and 19-20).

As for claim 3, Truong as modified by King, Herencia and Little discloses that the coiled wire is further comprised of stainless steel (Truong: Fig. 1A; wire filament modified by King to be made of stainless steel; King: col. 6, lines 12-15 and 19-20).

As for claim 7, Truong as modified by King, Herencia and Little discloses that the coiled wire has a diameter of the coiled wire being sufficiently small to cause capillary uptake of a liquid sample (Truong: page 6853 and Little: col. 9, line 54 - col. 10, line 10).

As for claim 9, Truong as modified by King, Herencia and Little: discloses that the SPME coiled wire sampler is further comprised of an actuator (Truong: Supelco SPME .

Claims 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over “Sample introduction in gas chromatography using a coiled wire filament” by Truong et al. (“Truong”) in view of U.S. Patent 6,132,582 issued to King et al. (“King”) and U.S. Patent 8,337,950 issued to Herencia et al. (Herencia”) and U.S. Patent 7,232,688 issued to Little et al. (“Little”) as applied to claim 1, further in view of U.S. Patent 8,485,020 issued to Perlinger et al. (“Perlinger”) and U.S. Application Publication 2010/00688821 by St. Germain (“St. Germain”).

As for claim 5, Truong as presently modified by King, Herencia and Little discloses all the limitations of the claimed invention
except that the deactivating coating material is further comprised of a second coating disposed on top of the deactivating coating material, wherein the second coating provides selective capture of analytes from the sample.
However, Perlinger discloses that a deactivating coating material (Sulfinert: col. 5, lines 64-67) is further comprised of a second coating (PDMS) disposed on top of the deactivating coating material (col. 6, lines 4-6).  St. Germain discloses that a PDMS coating provides selective capture of analytes from a sample (paragraph [0106]).


As for claim 6, Truong as modified by King, Herencia, Little, Perlinger and St. Germain discloses that the second coating is selected from the group consisting of a polymer (Perlinger and St. Germain: PDMS), a metal, silica and silicone.

As for claim 8, Truong as modified by King, Herencia and Little discloses all the limitations of the claimed invention including that the deactivating coating material makes the coiled wire substantially inert to the sample (Herencia: col. 6, lines 30-34),
except that the coiled wire further comprises a polymer, wherein the polymer provides selective capture of analytes from the sample.
However, Perlinger discloses a polymer (PDMS) disposed on top of the deactivating coating material (col. 6, lines 4-6).  St. Germain discloses that a PDMS coating provides selective capture of analytes from a sample (paragraph [0106]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the coiled wire of Truong, King, Herencia and Little by including the polymer as disclosed by Perlinger and St. Germain in order to collect and detect certain analytes (St. Germain: paragraph [0106]).

s 10, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0241515 by Jones et al. (“Jones”) in view of “Sample introduction in gas chromatography using a coiled wire filament” by Truong et al. (“Truong”), U.S. Patent 6,132,582 issued to King et al. (“King”) and U.S. Patent 8,337,950 issued to Herencia et al. (Herencia”) and U.S. Patent 7,232,688 issued to Little et al. (“Little”).

As for claim 10, Jones discloses a method for using a Solid Phase Micro-extraction (SPME) sampler to sample a liquid sample, said method comprising:
providing a filament (22) formed along a long axis thereof and having a working end and an attaching end, a filament plunger (right end of 22; see Fig. 3) coupled to the attaching end of the filament (22) and being co-axial with the long axis of the filament (22), and a sleeve (28) forming a tube and disposed around a length of the filament (22) and the filament plunger, wherein the filament and the filament plunger are free to move within the sleeve along a length of the sleeve (paragraphs [0032] and [0033]), wherein the filament  is disposed within the sleeve when no force is applied to the filament plunger (paragraph [0033]);
applying a force to the filament plunger while holding the sleeve to thereby eject the filament from the sleeve for the liquid sample to be taken (paragraph [0032]); and
releasing the force from the filament plunger to thereby retract the filament and the liquid sample inside the sleeve (paragraph [0033]).
	Jones does not disclose that the SPME sampler has a coiled wire.
	However, Truong discloses a SPME sampler that has a coiled wire (Fig. 1).

Jones as modified by Truong discloses using capillary action of the coiled wire to draw a liquid sample into the coiled wire (Truong: page 6853).
Jones as modified by Truong does not disclose disposing a deactivating coating material on the coiled wire, wherein the deactivating coating material makes the coiled wire substantially inert to the liquid sample, in part, because Truong does not disclose that the coiled wire is made of stainless steel.  Instead, Truong discloses that the coiled wire is a device comprised of Pt-Ir (page 6853).  Truong discloses that the device collects a sample via capillary action (page 6857).
However, King discloses a device (pipette) comprised of stainless steel (col. 6, lines 19-20).  King discloses that the device collects a sample via capillary action (col. 6, lines 12-15).
Because Truong and King both disclose materials capable of collecting a sample via capillary action, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the Pt-Ir of Truong with the stainless steel as disclosed by King to achieve the predictable result of collecting a sample via capillary action.
Jones as modified by Truong and King does not explicitly disclose that the coiled wire is comprised of a deactivating coating material that is disposed on the coiled wire, 
However, Herencia discloses stainless steel that is coated with Sulfinert (col. 6, lines 30-34).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the stainless steel of Jones, Truong and King by including the coating of Sulfinert as disclosed by Herencia in order to protect the stainless steel by rendering the outer surface to be chemically inert.
Jones as modified by Truong, King and Herencia discloses disposing a deactivating coating material (Herencia: Sulfinert: col. 6, lines 30-34) on the coiled wire (Truong: Fig. 1A; wire filament modified by King to be made of stainless steel), wherein the deactivating coating material makes the coiled wire substantially inert to the liquid sample (Herencia: col. 6, lines 30-34).
Jones as modified by Truong, King and Herencia does not explicitly disclose that the diameter of the coiled wire is selected in such a way that a combination of surface tension and adhesive forces between the sample and the coiled wire act to propel the sample until the attaching end of the coiled wire and an amount of liquid is drawn into the coiled wire when filled.
However, Little discloses a diameter of a sample wire is selected in such a way that a combination of surface tension and adhesive forces between a sample and the sample wire act to propel the sample all the way until an end of the sample wire and an amount of liquid is drawn into the sample wire when filled (col. 9, line 54 - col. 10, line 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the diameter of the coiled wire of Jones, Truong, King and Herencia such that a sample is propelled all the way as disclosed by Little in order to optimize size of the coiled wire so that a desired sample size can be obtained and dispensed with the coiled wire (Little: col. 9, line 54 - col. 10, line 10).

As for claim 11, Jones as modified by Truong, King, Herencia and Little discloses that the method further comprises:
providing an actuator (Jones: Fig. 1) for housing and holding the SPME coiled wire sampler (Truong: Fig. 1), and providing an actuator plunger (Jones: 18) that is in contact with the coiled wire plunger (Jones: see Fig. 1);

releasing the force from the actuator plunger to thereby retract the coiled wire and the sample inside the sleeve within the actuator (Jones: paragraph [0033]).

As for claim 13, Jones as modified by Truong, King, Herencia and Little discloses always drawing substantially the same amount of liquid into the coiled wire to thereby obtain a reproducible amount of the liquid sample each time (Truong: see “Sampling volume reproducibility using the CWF” section; page 6854).

As for claim 14, Jones as modified by Truong, King, Herencia and Little discloses not having to visually confirm the amount of the liquid sample (Truong: because the amount is reproducible; see “Sampling volume reproducibility using the CWF” section; page 6854).

As for claim 15, Jones as modified by Truong, King, Herencia and Little discloses providing a metal as the coiled wire (Truong: Fig. 1A; wire filament modified by King to be made of stainless steel King: col. 6, lines 12-15 and 19-20).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0241515 by Jones et al. (“Jones”) in view of “Sample introduction in gas chromatography using a coiled wire filament” by Truong et .

As for claim 18, Jones as modified by Truong, King, Herencia and Little discloses all the limitations of the claimed invention
except disposing a polymer on the coiled wire, wherein the polymer provides selective capture of analytes from the liquid sample.
However, Perlinger discloses disposing a polymer (PDMS) on top of a deactivating coating material (col. 6, lines 4-6).  St. Germain discloses that a PDMS coating provides selective capture of analytes from a sample (paragraph [0106]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Jones, Truong, King, Herencia and Little by disposing the polymer of PDMS as disclosed by Perlinger and St. Germain in order to collect and detect certain analytes (St. Germain: paragraph [0106]).
Jones as modified by Truong, King, Herencia, Little, Perlinger and St. Germain discloses disposing a polymer (Perlinger: PDMS) on the coiled wire (Herencia: Sulfinert is deposited on stainless steel: col. 6, lines 30-34 and Truong: Fig. 1A; the wire filament is modified by King to be made of stainless steel and Perlinger: PDMS is deposited on 

As for claim 19, Jones as modified by Truong, King, Herencia and Little discloses all the limitations of the claimed invention
except disposing a second coating on top of the deactivating coating material, wherein the second coating provides selective capture of analytes from the sample.
However, Perlinger discloses disposing a second coating (PDMS) on top of the deactivating coating material (col. 6, lines 4-6).  St. Germain discloses that a PDMS coating provides selective capture of analytes from a sample (paragraph [0106]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Jones, Truong, King, Herencia and Little by disposing the second coating of PDMS as disclosed by Perlinger and St. Germain in order to collect and detect certain analytes (St. Germain: paragraph [0106]).

As for claim 20, Jones as modified by Truong, King, Herencia, Little, Perlinger and St. Germain discloses selecting the second coating from a polymer (Perlinger and St. Germain: PDMS), a metal, silica or silicone.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853